Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “MEMs Inertial Guidance System with Gyroscopic and Optical Accelerometer Sensing and Compensated Processing ”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
1). The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 cites “each optical accelerometer of said array of optical accelerometers is fabricated using Micro-Electrical Mechanical System techniques” which is unclear as to what steps are required in the fabrication using Micro-electrical Mechanical System techniques. MEMs are electrical and mechanical components built at a micro 1-100mm scale on semiconductor substrates.  Any unique steps to micro machine the accelerometers are not distinctly claimed.  Examiner looks to the specification [PGPUB 0036] and believes the claim could read on an optical accelerometers fabricated in a substrate.
2). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 24 is dependent on an apparatus base Claim 19 and recites the limitation “optical accelerometers is fabricated using Micro-Electrical Mechanical System techniques” in which the manufacturing techniques are not defined. The apparatus of Claim 19 is not further limited by undefined steps of the manufacturing process (see MPEP 608.01(n) (iii) if the method of making is properly cited it is a proper dependency however Claim 24 does not provide the claimed techniques).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-30, 32 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nasiri (US 20100214216; “Nasiri”) in further view of Georgi (US 20100145620; “Georgi”).
Claim 19. Nasisri discloses an object (Fig. 2a: Motion Processing Unit  (MPU) 20 also presented in Fig. 2D presented as MPU 76) [0091 FIG. 2D illustrates one embodiment of components 76 that can be implemented on a module to form, e.g., an MPU] comprising a gyroscope (Fig. 2D: 78 gyroscope) providing a gyroscope signal [0076 System 50 includes a gyroscope calibration block 52 that receives the raw sensor data from the gyroscopes 26 and which calibrates the data for accuracy] an array (Fig. 2d: lists the accelerometer as 77 with accelerometers on a cube) [0094 and an XYZ-axis accelerometer]  an accelerometer arrangement (Fig. 2D: accelerometer array 77) comprising: an array of accelerometers (Fig. 2c: accelerometer array 77 three accelerometers ) [0092] attached to a common structure [0092 wafer 80 with 77 attached] , each accelerometer of said array of accelerometers (77)  [0058 From one to three accelerometers can typically be provided, depending on the motion that is desired to be sensed in a particular embodiment] providing a signal indicative of acceleration along a given axis [0092 The 3-axis accelerometer 77 and the 3-axis gyroscope 78 provide six axes of sensing (e.g., 3 axes acceleration and 3 axes angular velocity)], and a processor (Fig. 2a: processor 30) [0060 MPU 20 can also include a hardware processor or processing block 30. Hardware processing block 30 can include logic, microprocessors, or controllers to provide processing of motion sensor data in hardware] configured to determine an estimate of said acceleration using said signals from said array of accelerometers [0060 Hardware processing block 30 can include logic, microprocessors, or controllers to provide processing of motion sensor data in hardware] [0073 while accelerometers output the sum of linear acceleration in device coordinates and tilt due to gravity].
Nasiri does not explicitly disclose the accelerometer arrangement is an optical accelerometer arrangement where each optical accelerometer of said array of optical accelerometers providing a signal indicative of displacement of a measurement mass as a result of an acceleration along a given axis applied to the common structure.

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: optical accelerometer 3 shown in detail for individual optical accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] arrangement [0038 A top view of the accelerometer 3 is depicted in FIG. 3A. Referring to FIG. 3A, the accelerometer 3 includes a proof mass 30 coupled to a diffraction grid 31] each optical accelerometer (Figs. 2 & 3: optical accelerometers) of said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9) providing a signal indicative of displacement [0039 FIG. 3B depicts the accelerometer 3 with the light source and the light detector. The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34…the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] of a measurement mass (Fig. 3a: proof mass 30) as a result of an acceleration along a given axis [0039 by measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] applied to the common structure (Fig. 2: 3-D structure 20). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers on a substrate and add the optical accelerometer processing because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].
Claim 20. Dependent on the object as claimed in claim 19.   Nasiri further discloses said common structure (Fig. 2D:  three accelerometer array on a cube) comprises a substrate [0092 The 3-axis accelerometer 77 and the 3-axis gyroscope 78 provide six axes of sensing (e.g., 3 axes acceleration and 3 axes angular velocity) the components 76 are respectively integrated onto a MEMS sensor wafer 80] and each accelerometer of said array (Fig. 2D:  array 77 with three accelerometers) of accelerometers provides said signal as a result of rotation of the substrate [0057 the MPU can measure one or more axes of rotation and one or more axes of acceleration of the device] & [0075 rotational information relative to a moment arm. The moment arm can be approximated by comparing angular acceleration, derived from the derivative of the gyroscope, with linear acceleration, derived from the accelerometer after removing the effects of gravity]; and wherein the processor (Fig. 2a: processor 30) [0060 MPU 20 can also include a hardware processor or processing block 30. Hardware processing block 30 can include logic, microprocessors, or controllers to provide processing of motion sensor data in hardware] is configured to determine an estimate of said rotation [0058 MPU 20 includes motion sensors, including one or more rotational motion sensors (gyroscopes) 26 and one or more linear motion sensors (accelerometers) 28. For example, in some embodiments, inertial sensors are used, where the rotational motion sensors are gyroscopes and the linear motion sensors are accelerometers] using said signals from said array of accelerometers and said gyroscope signal [0058 if three gyroscopes 26 and three accelerometers 28 are used, then a 6-axis sensing device is provided providing sensing in all six degrees of freedom. In embodiments with more than three gyroscopes and/or more than three accelerometers]. 
Nasiri does not explicitly disclose said common structure comprises a substrate and each optical accelerometer of said array of optical accelerometers provides said signal as a result of rotation of the substrate; and wherein the processor is configured to determine an estimate of said rotation.
 a common structure (Fig. 2: Three-dimensional structure 20) comprises a substrate [0056 aid common structure comprises a substrate and each optical accelerometer of said array of optical accelerometers provides said signal as a result of rotation of the substrate; and wherein the processor is configured to determine an estimate of said rotation] and each optical accelerometer (Fig. 3: optical accelerometer 3) of said array (Fig. 2: array of accelerometers on each face of common substrate) of optical accelerometers(Fig. 2: optical accelerometers 3) provides said signal as a result of rotation [0072] of the substrate (Fig. 2 substrate material of three dimensional support 20); and wherein the processor(Fig. 2: internal to 20 is electronics unit 5) [0033 The electronic unit 5 processes an output from each accelerometer in the plurality of accelerometers included in the sensor 9. The electronic unit 5 processes the outputs to determine the gravitational acceleration at the sensor 9. In addition, the electronic unit 5 can process measurements performed by the plurality of accelerometers to obtain calibration data and process the calibration data to correct for systematic errors] is configured to determine an estimate of said rotation [0072 The method 100 calls for (step 101) rotating the plurality of accelerometers 3 about the first axis 91. Further, the method 100 calls for (step 102) obtaining a first set of calibration measurements from the plurality of accelerometers 3 from the rotation about the first axis 91].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers on a substrate and add the optical accelerometer processing because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].

Claim 21. Dependent on the object as claimed in claim 19.  Nasiri further discloses the accelerometer arrangement (Fig. 2D: accelerometer arrangement of three accelerometers on a cube) is configured to provide information on angular acceleration [0087 This new quaternion becomes the "current quaternion," and can be converted to a rotation matrix. Angular velocity from both accelerometers and gyroscopes can be obtained as follows] & [0092 The 3-axis accelerometer 77 and the 3-axis gyroscope 78 provide six axes of sensing (e.g., 3 axes acceleration and 3 axes angular velocity)].
Nasiri does not explicitly disclose the accelerometers are optical accelerometers.
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] arrangement [0038 A top view of the accelerometer 3 is depicted in FIG. 3A. Referring to FIG. 3A, the accelerometer 3 includes a proof mass 30 coupled to a diffraction grid 31].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers and processing  because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038]..
Claim 22. Dependent on the object as claimed in claim 19.  Nasiri does not explicitly disclose said array of optical accelerometers comprises a light source arranged to provide a light beam which is reflected by a reflective surface moved by the measurement mass to detect displacement of the measurement mass. 
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches said array of optical accelerometers (Figs. 2 & 3: optical accelerometers 3) comprise a light source (Fig. 3b: each accelerometer has a light source 35) arranged to provide a light beam (Fig. 3b input light 36) which is reflected (Fig. 3b: diffracted light 37 is reflect light of 36) [0039 The input light 36 diffracted by the diffraction grid 31 provides diffracted light 37] by a reflective surface (Fig. 3b: 31 diffraction grid is on a surface denoted by dotted line and reflect input light 36 to produce diffracted light 37) moved by the measurement mass (Fig. 3a:  Proof mass attached to diffraction grid) to detect the displacement thereof (Fig. 3b: light detector 38 for measuring displacement of the proof mass 30)[0039 measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer containing a light beam to be reflected through a diffractions grating to measure a displacement of a proof mass as Nasiri’s accelerometers and processing  because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].
Claim 24. Dependent on the object as claimed in claim 19.  Nasiri further discloses each accelerometer of said array (Fig. 2D accelerometer array 77) is fabricated using Micro-Electrical Mechanical System techniques [0059 the gyroscopes 26 and/or the accelerometers 28 can be implemented as MicroElectroMechanical Systems (MEMS). For example, three gyroscopes and three accelerometers can be integrated into a MEMS sensor wafer] and [0092 the components 76 are respectively integrated onto a MEMS sensor wafer 80 and an electronics wafer 81, as shown in FIG. 2E. More specifically, in one implementation, the 3-axis accelerometer 77 and the 3-axis gyroscope 78 are integrated onto the MEMS sensor wafer 80].
Nasiri does not explicitly disclose each optical accelerometer of said array of optical accelerometers is fabricated using Micro-Electrical Mechanical System techniques. 
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches each optical accelerometer of said array of optical accelerometers (Figs. 2 & 3: optical accelerometer 3) is fabricated using Micro-Electrical Mechanical System techniques [0037 one embodiment, the accelerometers 3 can be implemented by at least one of a Nano Electromechanical System (NEMS) and a Micro Electromechanical System (MEMS)].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s MEMS optical accelerometer array on a common MEMs substrate structure and processing to determine an estimate of acceleration from the array as Nasiri’s accelerometers and displacement processing because optical accelerometers improve size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].
Claim 25. Dependent on the object as claimed in claim 19.  Nasiri does not explicitly disclose the array of optical accelerometers has a maximum linear dimension of between 5 and 100 mm. 
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array of optical accelerometers has a maximum linear dimension of between 5 and 100 mm [0036 In the embodiment of FIG. 2, the structure 20, shaped as a cube with a side dimension of about 2.54 centimeter (1 inch)] (Note: the dimension of the common array structure is 25.4 mm which falls in the claimed range]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array with a MEMs size efficiency and processing to determine an estimate of acceleration from the array as Nasiri’s common array structure for accelerometers and processing  because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].
Claim 26. Dependent on the object as claimed in claim 19.  Nasiri further discloses three accelerometers on a cube (Fig. 2c: accelerometer array of three or more accelerometers on a cube) [0058] 
Nasiri does not explicitly disclose the optical accelerometers of said array of optical accelerometers have a minimum spacing of between 1 and 10 mm. 
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) and the optical accelerometers (3) of said array (Fig. 2 array 20) of optical accelerometers (3).  The spacing of the accelerometers is dependent on the number of accelerometers in a given device space.  Georgi teaches MEMS devices (such as Georgi’s optical accelerometer) at a size up to 1mm)  [0032 A MEMS device generally ranges in size from 20 micrometers to a millimeter] and then Georgi teaches the dimension of the cube  [0036 the three dimension cube supporting the optical accelerometers is 25.4 mm with Fig. 2 showing  5x5 arrays on each face] Therefore, it can be determined 5 accelerometers along the width resides in 5mm leaving a spacing of 20.4mm divided by 6 spacings creates a separation of 3.4 mm between each of the accelerometers which is in the claimed range for the separation of the sensor elements.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s MEM’s scale of accelerometer devices efficiently spaced on a MEMs size substrate as a sizing and positioning guidance for Nasiri’s, as modified,  array of accelerometers because providing MEMs sensor elements on an appropriately sized MEMs substrate creates a space efficient  sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments  [Georgi 0038].
Claim 27. Dependent on the object as claimed in claim 19. Nasiri further discloses the array of optical accelerometers comprises between 2 to 20 optical accelerometers [0058 three accelerometers 28 are used, then a 6-axis sensing device is provided providing sensing in all six degrees of freedom. In embodiments with more than three gyroscopes and/or more than three accelerometers, additional degrees of freedom (or sensing axes) can be provided] and [0210]. 
Nasiri does not explicitly disclose the accelerometers are optical accelerometers.
 (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] arrangement [0038 A top view of the accelerometer 3 is depicted in FIG. 3A. Referring to FIG. 3A, the accelerometer 3 includes a proof mass 30 coupled to a diffraction grid 31].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers and processing  because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].
Claim 28. Dependent on the object as claimed in claim 19. Nasiri further discloses the array of accelerometers (Fig. 2c: accelerometer) [0058 three accelerometers 28 are used, then a 6-axis sensing device is provided providing sensing in all six degrees of freedom. In embodiments with more than three gyroscopes and/or more than three accelerometers, additional degrees of freedom (or sensing axes) can be provided] and [0210] conforms to a shape of a cube (Fig. 2c: accelerometers on cube 77).
Nasiri does not explicitly disclose the array of optical accelerometers conforms to a shape of a cube.
the array of optical accelerometers (Figs. 2 & 3 optical accelerometers 3) conforms to a shape of a cube (Fig. 2: three dimensional cube 20 with optical accelerometers 3).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a three-dimensional common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers and xyz displacement processing because optical accelerometers improve  size efficiency while providing a sensor with high three dimensional displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].
Claim 29. Dependent on The object as claimed in claim 19. Nasiri further discloses the array of accelerometers (Fig, 2D accelerometer array 77) comprises a plurality of accelerometers [0058 three accelerometers 28 are used, then a 6-axis sensing device is provided providing sensing in all six degrees of freedom. In embodiments with more than three gyroscopes and/or more than three accelerometers, additional degrees of freedom (or sensing axes) can be provided] and [0210] having sensitivity in each of three orthogonal axes [0094 and an XYZ-axis accelerometer].
Nasiri does not explicitly disclose the array of optical accelerometers comprises a plurality of optical accelerometers having sensitivity in each of three orthogonal axes.
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array (Fig. 2 shows an array on each face of a cube) comprises a plurality of optical accelerometers (Fig. 2: optical accelerometers 3 plurality arranged as arrays on each face of cube) having sensitivity in each of three orthogonal axes [0028 accelerometers disposed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate three axis acceleration as an arrangement for Nasiri’s accelerometers and processing  because optical accelerometers arranged to provide three orthogonal axes measurement both improve  size efficiency while providing an arrangement of MEMs optical sensors with high displacement measurement sensitivity arranged to provide accurate inertial orientation [Georgi 0038].
Claim 30. Dependent on The object as claimed in claim 19. Nasiri further discloses further comprising a camera [0060 The device 10 can also include other types of sensors. Analog sensors 22 and digital sensors 24 can be used to provide additional sensor data about the environment in which the device 10 is situated. For example, sensors such one or more barometers, compasses or magnetometers, temperature sensors, optical sensors (such as a camera sensor, infrared sensor, etc.)] configured to determine a position of the object [0118 In some embodiments, the linear acceleration vector of accelerometer data may also be combined with information from a camera system on the device 10, using well known methods such as optical flow in which optical images are analyzed to determine direction and amount of movement of the device 10. This can provide a more robust in-out control signal in some embodiments]. 
Claim 32. Nasiri further discloses a mobile object (10)[0017 mobile phone] comprising: an array of accelerometers (Fig. 2D: 77 three accelerometers on a cube) [0092] attached to a common structure [0092 More specifically, in one implementation, the 3-axis accelerometer 77 ;  a camera (10); and a processor (12) [0072 in the processor 12 and/or the MPU 20, and uses the raw sensor data from gyroscopes 26 and accelerometers 28 to determine the motion of the device and to derive augmented data from that motion to allow more accurate recognition of gestures from the motion data] configured to determine an estimate of position of the mobile object using said array of accelerometers and said camera [0118 In some embodiments, the linear acceleration vector of accelerometer data may also be combined with information from a camera system on the device 10, using well known methods such as optical flow in which optical images are analyzed to determine direction and amount of movement of the device 10. This can provide a more robust in-out control signal in some embodiments]. 
Nasiri does not explicitly disclose an array of optical accelerometers attached to a common structure, each optical accelerometer of said array of optical accelerometers providing a signal indicative of displacement of a measurement mass as a result of an acceleration along a given axis applied to the common structure;
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an array of optical accelerometers (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] attached to a common structure (Fig. 2: 3-D structure 20) [0056 he plurality of accelerometers 3 and the three-dimensional structure 20, the plurality of accelerometers 3 are built into the three-dimensional structure 20. For example, the three-dimensional structure 20 may be a semiconductor, upon which the plurality of accelerometers 3 is built], each optical accelerometer (Figs. 2 & 3: optical accelerometers) of said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9) providing a signal indicative of displacement [0039 FIG. 3B depicts the accelerometer 3 with the light source and the light detector. The diffraction grid 31, a light source 35, and a light detector 38 form an  of a measurement mass (Fig. 3a: proof mass 30) as a result of an acceleration along a given axis [0039 by measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] applied to the common structure (Fig. 2: 3-D structure 20); and a processor (Fig. 2: internal to 20 is electronics unit 5) [0033 The electronic unit 5 processes an output from each accelerometer in the plurality of accelerometers included in the sensor 9. The electronic unit 5 processes the outputs to determine the gravitational acceleration at the sensor 9. In addition, the electronic unit 5 can process measurements performed by the plurality of accelerometers to obtain calibration data and process the calibration data to correct for systematic errors] configured to determine an estimate of said acceleration using said signals [0033] from said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers and displacement processing because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].  
Claim 34. Dependent on the mobile object as claimed in claim 32. Nasiri further discloses configured to use the camera (10) to establish a series of absolute positions [0118 In some embodiments, the linear acceleration vector of accelerometer data may also be combined and output signals of one or more accelerometers of the array of accelerometers to establish positions of said mobile object relative to said absolute positions [0072 in the processor 12 and/or the MPU 20, and uses the raw sensor data from gyroscopes 26 and accelerometers 28 to determine the motion of the device and to derive augmented data from that motion to allow more accurate recognition of gestures from the motion data].
Nasiri does not explicitly disclose the accelerometers are optical accelerometers.
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] arrangement [0038 A top view of the accelerometer 3 is depicted in FIG. 3A. Referring to FIG. 3A, the accelerometer 3 includes a proof mass 30 coupled to a diffraction grid 31].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers and processing because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nasiri  in further view of Georgi  in further view of Qian-bo (CN105182000;”Qian-bo” translation provided for citations).
Claim 23. Dependent on the object as claimed in claim 22.  Nasiri does not explicitly disclose each optical accelerometer of said array of optical accelerometers comprises a diffraction grating through which part of said light beam passes before being reflected from the reflective surface. 
Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches each of the optical accelerometers (Fig. 2 & 3: optical accelerometers) comprises a diffraction grating (Fig. 3b: diffraction grating 31) through which part of said light beam (Fig. 3b: 37 input light) is reflected (Fig. 3b: diffracted light 37) from the reflective surface (Fig. 3b: 31 diffraction grid is on a surface denoted by dotted line and reflect input light 36 to produce diffracted light 37) [0039 The input light 36 diffracted by the diffraction grid 31 provides diffracted light 37].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Nasiri’s accelerometers and processing  because optical  accelerometers improves size efficiency with a small sensor with high sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].

Georgi is silent regarding the part of said light beam passes before being reflected from the reflective surface.

Qian-bo teaches an optical MEMs Accelerometer (Fig. 1).  Qian-bo further teaches a mirror (3) with a diffraction grating (2) above the mirror (3) where a light beam (9) in part passes before being reflected from the reflective surface (mirror 3) [0044 The working principle of the optical MEMS accelerometer is as follows: The VCSEL laser 1 emits a beam of laser light 9, which is perpendicularly incident on the diffraction grating 2, and the period of the diffraction grating 2 is about 1.6 μm. Part of the laser light is reflected and diffracted, forming a zero. The other part passes through the diffraction grating 2, and is reflected by the mirror 3, passes through the grating 2 again and undergoes transmissive diffraction, resulting in 0-th ±1 and ±3 diffraction orders]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian-bo’s reflective diffraction grating with a mirror to provide a reflective surface as an arrangement with Georgi’s diffraction grating because arranging the reflective surface beneath the diffraction grating improves the accuracy in providing distinct measurement fringes providing precision displacement measurements [Qian-bo 0044].

Claims 31 & 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nasiri in view of Georgi and in further view of Heller (US 9354709; “Heller”).
Claims 31 & 33. Dependent on the respective object as claimed in claim 30 and mobile object as claimed in claim 32. Nasiri does not explicitly disclose the camera is a stereoscopic or 3D camera. 
Heller teaches responsive to motion of the device as well as the position of the user relative to the device (Fig. 1a: 104 device).  Heller further teaches responsive to motion of the device as well as the position of the user relative to the device the camera (106 double stereoscopic is a stereoscopic or 3D camera [Col. 2 lines 38-44 The device may be equipped with one or more cameras 106 that can detect the user's position relative to the device, illustrated by vector 112 (described further below). As shown, X, Y, and Z axes may be defined where the device can detect rotation of the device about one or more of the axes] & [Col. 3 lines 33-45 images captured by multiple cameras with different fields of view can be used to analyze the object of interest in three dimensions… By implementing sensor fusion, the sensor data captured by the accelerometer and the gyroscope can be used to derive motion according to six dimensions or six degrees of freedom (6DOF)].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Heller’s stereoscopic camera as the camera used by Nasiri because the three-dimensional image improves tracking and orientation to relative objects as they move [Heller Col. 3 lines 33-45].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

/MONICA S YOUNG/Examiner, Art Unit 2856          

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856